Exhibit 10.43

CONSULTING AGREEMENT

This Agreement is made as of December 22, 2008 (“Effective Date”), by and
between Semiconductor Components Industries, LLC, a Delaware corporation, with
offices at 5005 E. McDowell Rd. Phoenix, AZ 85008 dba ON Semiconductor (“SCI”),
and Phil Hester with offices at 3320 Ranch Road 620 North, Austin, Texas 78734
(“CONSULTANT”).

WHEREAS, SCI desires to obtain services in connection with its business, and
CONSULTANT wishes to provide such services;

NOW, THEREFORE, in consideration of the mutual promises hereinafter stated, the
parties agree as follows:

1. SCOPE AND STATEMENT OF SERVICES

(A) CONSULTANT is a member of the Board of Directors of SCI’s parent company, ON
Semiconductor Corporation, which is listed on the NASDAQ Stock Market. The
parties acknowledge and agree that this Agreement is structured and intended to
maintain CONSULTANT’s status as an independent director under NASDAQ Marketplace
Rule 4200, as well as under any other applicable laws, rules or regulations.

(B) CONSULTANT agrees to provide those services as are specified on the
Statement of Work, attached hereto and incorporated herein. CONSULTANT shall
complete such services within the time and monetary limitations specified in the
Statement of Work. CONSULTANT agrees that all work will be done in a competent
fashion in accordance with applicable standards of the profession and that all
services are subject to final approval by a representative of SCI prior to final
payment.

2. PAYMENT

(A) CONSULTANT shall be paid, upon the submission of invoices, at the rate(s)
set forth in the Statement of Work. CONSULTANT shall not exceed the amount
specified for the services without prior written authorization from SCI. All
invoices and supporting documentation shall be sent by CONSULTANT to the SCI
location as designated by SCI.

(B) CONSULTANT agrees to pay and to be solely responsible for any and all city,
state, and/or federal unemployment insurance premiums, worker’s compensation
insurance premiums, income taxes, social security taxes, and any other
employment-related taxes incurred as a result of the performance of services by
CONSULTANT under this Agreement, and to be responsible for all obligations,
reports, and timely notifications relating to such matters. SCI shall have no
obligation to pay or withhold any sums for taxes or unemployment insurance on
any amounts due CONSULTANT.

 

1



--------------------------------------------------------------------------------

(C) All costs, including specifically, but not limited to, travel and other
expenses, which are incurred by CONSULTANT or its agents and employees in
connection with the performance of services under this Agreement shall be borne
by CONSULTANT, except such actual and reasonable travel and other expenses which
SCI has agreed in the Statement of Work to reimburse CONSULTANT. All travel and
other expenses which SCI has agreed to reimburse must be submitted with
supporting documentation and receipts, and must be reasonable in amount.

3. TERM OF AGREEMENT

The Term of this Agreement is set forth in the Statement of Work.

4. TERMINATION

(A) Either SCI or CONSULTANT may terminate this Agreement at any time, with no
liability whatsoever to the other, and for any reason, upon providing written
notice of such termination to the other at least thirty (30) days in advance. In
the event of such termination, CONSULTANT shall be entitled to recover for all
services performed prior to the date of termination, including reasonable travel
and other expenses incurred pursuant to this Agreement. No payments shall be
incurred by SCI for any work or services performed or expenses or costs incurred
after the effective date of termination.

(B) Either party may, by written notice of default to the other party, terminate
this if the other fails to fulfill any of its material obligations hereunder.

5. SAFETY AND SECURITY

(A) CONSULTANT agrees that it will comply with all applicable SCI rules and
regulations of which it has notice, including, but not limited to, those
relating to security, use of SCI property and systems, and entry into and
departure from SCI facilities.

(B) Any classified or restricted data, information, or item(s) required by
CONSULTANT in the performance of services under this Agreement will be furnished
only after necessary security clearance has been granted and the nondisclosure
agreement(s) required by SCI have been executed.

6. CONFIDENTIAL INFORMATION

(A) CONSULTANT agrees not to disclose to SCI, nor use in any work it performs
for SCI, any confidential or proprietary information belonging to others, unless
it has first obtained written authorization of the owner to do so, nor to
disclose to SCI any intellectual property of which SCI is not otherwise entitled
to learn or use, and that SCI shall be entitled to rely upon CONSULTANT to
comply with this clause.

(B) Confidential Information may be disclosed in oral, written, graphic, machine
recognizable, and/or sample form, by the parties hereto, being clearly
designated, labeled or marked as “Confidential”. Confidential Information which
is disclosed orally shall be confirmed in writing by the disclosing party within
thirty (30) days after such disclosure by submitting a letter containing
substantially similar information to the other party. CONSULTANT shall (1) use
reasonable care in safeguarding against disclosure of SCI Confidential
Information (2) not use SCI Confidential Information for its own purpose or to
benefit a third party, and (3) not disclose SCI Confidential

 

2



--------------------------------------------------------------------------------

Information to any third party. However, this Agreement imposes no obligation
upon CONSULTANT with respect to SCI Confidential Information disclosed under
this Agreement which (1) is now available or becomes available to the public
without breach of this Agreement, (2) is explicitly approved for release by
written authorization of SCI, (3) is lawfully obtained from a third party or
parties without a duty of confidentiality, (4) is disclosed to a third party by
SCI without a duty of confidentiality, (5) is known to CONSULTANT prior to such
disclosure, or (6) is at any time developed by CONSULTANT independently of any
such
disclosure(s) from SCI.

(C) After the tasks relating to SCI Confidential Information are completed and
upon written request, CONSULTANT will return all the SCI Confidential
Information to SCI along with all copies and/or derivatives made, including
copies of portions of the SCI Confidential Information, or certify by written
memorandum that all such SCI Confidential Information has been destroyed, except
that CONSULTANT may retain archival copies of the SCI Confidential Information,
which are to be used only in case of a dispute concerning this Agreement.

7. INTELLECTUAL PROPERTY

(A) CONSULTANT hereby assigns to SCI all rights in data and deliverables
prepared in connection with the performance of services under this Agreement,
including, but not limited to, all reports, drawings, sketches, formulas,
designs, code, analyses, graphs, notes, notebooks, presentations, work product
and other deliverables, and that materials and information are SCI Proprietary
and Confidential. CONSULTANT agrees that all rights, title and interest to such
materials and information shall vest immediately in SCI upon preparation and
that such property is SCI Proprietary and Confidential, and that CONSULTANT
shall mark such property “SCI Proprietary and Confidential” or “ON Semiconductor
Proprietary and Confidential.”

(B) CONSULTANT agrees to disclose promptly, and agrees to and does hereby
assign, to SCI, as SCI’s exclusive property, CONSULTANT’S entire right, title,
and interest in intellectual property, including inventions, innovations,
discoveries, improvements, ideas, and copyrights, conceived or made by
CONSULTANT solely, or jointly with others, during the term of its work for or at
SCI which result from information made available by SCI to CONSULTANT, or relate
to the products, processes, developments, equipment, supplies, facilities,
research activities, or other business activities of SCI, or result from, or are
suggested by, work which it may perform at or for SCI. CONSULTANT agrees to
execute all papers, and otherwise provide proper assistance, at SCI’s request
and expense, during and subsequent to its work at or for SCI, to enable SCI or
its nominees to obtain patents, copyrights, and legal protection for
intellectual property in any country.

(C) All works of authorship furnished by CONSULTANT in any form under this
Agreement shall constitute the original works of CONSULTANT, and no such work
product (and no portion thereof) shall be a derivative work based in whole or in
part on any third party copyrighted or copyrightable work. CONSULTANT agrees
that all works of authorship will be “works made for hire” to the extent allowed
by law.

8. MISCELLANEOUS PROVISIONS

(A) This Agreement constitutes the complete statement of the terms of the
Agreement between SCI and CONSULTANT with regard to the subject matter, and it
supersedes all prior and concurrent promises, representations, negotiations,
discussions, and agreements with regard to the subject matter.

 

3



--------------------------------------------------------------------------------

(B) This Agreement shall be governed and construed in accordance with the laws
(except conflict of laws) of the state of Arizona.

(C) This Agreement may be amended from time to time only by a written document
signed by the parties. No provisions of this Agreement can be waived except by a
written document signed by the party waiving the provision.

(D) It is agreed that CONSULTANT is an independent contractor for the
performance of services under this Agreement, and that for accomplishment of the
desired result SCI is to exercise and have no control over the methods and means
of accomplishment thereof, except as is otherwise specifically set forth in this
Agreement. Under no circumstances shall CONSULTANT be construed to be an
employee of SCI for any purpose, including, but not limited to recordkeeping
obligations under state or federal OSHA and Worker’s Compensation Laws.
CONSULTANT shall not be entitled to participate in the profit sharing, pension,
or other plans established for the benefit of SCI’s employees.

(E) All notices required or permitted by this Agreement shall be in writing and
shall be deemed given either when personally delivered, when sent by registered
or certified mail, return receipt requested, or when faxed, to the addresses of
the parties noted at the beginning of this Agreement.

(F) CONSULTANT agrees that it will not assign, subcontract or otherwise delegate
any work requested by SCI to anyone else, without having first obtained written
approval to do so from SCI.

(G) The provisions of Articles 6, 7 and 8(B) shall survive termination of this
Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

Semiconductor Components Industries, LLC     Phil Hester Signed:   /s/ G. Sonny
Cave     Signed:   /s/ Phil D. Hester Name:   G. Sonny Cave     Name:   Phil D.
Hester Title:   Senior Vice President and General Counsel     Date:  
December 22, 2008 Date:   December 22, 2008      

 

4



--------------------------------------------------------------------------------

Attachment A

STATEMENT OF WORK

Pursuant to the terms and conditions set forth in the Consulting Agreement dated
December 22, 2008 between Semiconductor Components Industries (“SCI”) and Phil
Hester (“CONSULTANT”), the parties agree to the following terms in this
Statement of Work.

DESCRIPTION OF DELIVERABLES AND SERVICES TO BE PERFORMED:

CONSULTANT will be available and provide services to SCI in the areas of product
development efficiency improvements, benchmarking SCI development processes
against industry benchmarks, and defining and implementing processes targeted to
achieve a 15% return improvement on R&D spending. In addition, a New Product
Introduction process (NPI) will be defined in conjunction with SCI management to
allow earlier and improved insight into strategic customer requirements. A
minimum of three on-site visits to identified strategic worldwide customers will
be made in order to understand their specific needs for an improved strategic
relation with SCI. CONSULTANT will also work with SCI management to define an IP
building block and reuse strategy where such strategies are appropriate to
improve efficiency and R&D return across multiple businesses. CONSULTANT will
also be available to work on other strategic projects identified by SCI
executive management. CONSULTANT will proved a detailed plan at the end of 90
days to define what improvements and changes should be made in the above
mentioned areas and what additional work is required.

TERM: START DATE: January 5, 2009        END DATE: April 3, 2009

SCI may, at its option, renew this Agreement for an additional to be agreed upon
term under the same terms and conditions by giving notice to CONSULTANT of such
intent to renew on or before March 27, 2009.

OFFICE/COMPUTER: During the term of this Agreement, SCI will make available to
CONSULTANT a temporary office at SCI’s headquarters in Phoenix. SCI will also
provide CONSULTANT with the use of a notebook computer during the term of this
Agreement, which will remain the property of SCI and will be returned to SCI
upon the termination or expiration of this Agreement. SCI will also provide
CONSULTANT access to SCI internal information network and databases appropriate
for CONSULTANT to perform the services hereunder.

SERVICE FEES AND EXPENSES: SCI will pay CONSULTANT $180 per hour for time spent
on the consulting services. Weekly billing will not exceed 40 hours per week.
CONSULTANT will submit an invoice monthly to SCI. With each invoice, CONSULTANT
will submit a written, signed report reflecting the time spent performing the
services and itemized in reasonable detail to show the dates on which the
services were performed, the number of hours spent on each date and a brief
description of the services performed. Payment is due net thirty (30) days from
receipt of the invoice.

SCI shall reimburse CONSULTANT for the following expenses: travel to and from
work sites, meal expenses while traveling, lodging expenses if work requires
overnight stays and miscellaneous

 

5



--------------------------------------------------------------------------------

travel expenses such as parking, tolls, etc. CONSULTANT will include the
expenses incurred on its monthly invoices and submit written documentation with
receipts itemizing the expenses. All travel shall be commercially reasonable and
booked in accordance with SCI’s travel policy, which shall be made available to
CONSULTANT.

In order to maintain CONSULTANT’s status as an independent director of ON
Semiconductor Corporation under NASDAQ Marketplace Rule 4200, the total
compensation paid by SCI to CONSULTANT under this Agreement shall be calculated
in accordance with applicable rules and regulations and shall not exceed
$110,000. CONSULTANT and SCI shall jointly monitor the level of compensation
received under this Agreement to this requirement.

AGREED:

 

Semiconductor Components Industries, LLC     Phil Hester Signed:   /s/ G. Sonny
Cave     Signed:   /s/ Phil D. Hester Name:   G. Sonny Cave     Name:   Phil D.
Hester Title:   Senior Vice President and General Counsel     Date:  
December 22, 2008 Date:   December 22, 2008      

 

6